 Case 1:21-cr-00341-CKK Document 17 Filed 05/25/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                                   FOR THE
                            DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )       CASE NO: 1:21-cr 00341
                                             )
       Plaintiff,                            )       JUDGE COLLEEN KOLLAR
                                             )       KOTELLY
                                             )
       -vs-                                  )
                                             )
JOHN DOUGLAS WRIGHT                          )       AGREED MOTION TO MODIFY
                                             )       CONDITIONS OF RELEASE
       Defendant.                            )
                                             )

       Now comes Defendant, by and through Attorney Noah C. Munyer and respectfully

requests that this court issue an Order Modifying Defendant=s Conditions of Release to

remove his stand alone monitoring and GPS requirement.

       The basis for this motion is that it is necessary for Defendant to travel for

employment purposes. Undersigned counsel has spoken to Assistant U.S. Attorney Jacob

Strain and he stipulates to this motion and modification.

       Wherefore, Defendant respectfully requests that the Court modify his conditions of

pretrial release and remove his stand alone monitoring and GPS requirement.

                                                     Respectfully submitted,



                                                      /s/ Noah C. Munyer
                                                     Noah C. Munyer (0086575)
                                                     Attorney for John Douglas Wright
                                                     121 South Main Street, Suite 520
                                                     Akron, Ohio 44308
                                                     attorneymunyer@gmail.com
                                                     (330) 253-0785 (telephone)
                                                     (330) 253-7432 (facsimile)
 Case 1:21-cr-00341-CKK Document 17 Filed 05/25/21 Page 2 of 2




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of May, 2021 a copy of a Notice of
Appearance was filed electronically, Notice of this filing will be sent by operation of the
Court’s electronic filing system to all parties indicated on the electronic filing receipt. A
copy was forwarded to Jacob Strain, jacob.strain@usdoj.gov All other parties will be
served by regular U.S. mail. Parties may access this filing through the Court’s system.


                                                     /s/ Noah C. Munyer
                                                     Noah C. Munyer (0086575)
                                                     Attorney for John Douglas Wright
